ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number employer_identification_number release number release date date date uil legend university university foundation m n dear we have considered the ruling requests submitted by m and n to allow an existing supporting_organization to support a different organization within the university corporate structure for the reasons described below we have ruled as requested facts m was formed to administer its assets for the long-term enhancement of the university and the university foundation to provide volunteer leadership to the university in its development and fundraising activities and to provide advice and support to the president of the university and to the university foundation m’s mission was expanded a few years ago to allow it to provide the same support and assistance to the regents of the university system and all of the colleges and universities in the system the considerable assets of m are principally land buildings and equipment construction in process and bond proceeds restricted for construction its main activity has been the acquisition ownership and development of real_estate_assets for the benefit of the university and the university foundation the taxpayer asserts that all of m’s assets both prior to and after the proposed transaction are and will be employed directly in its exempt_activities m is a nonprofit corporation recognized as exempt under sec_501 of the internal_revenue_code and is classified as other than a private_foundation under sec_509 it qualifies as a supporting_organization type i to the university foundation which is its sole member and it also supports the university the university foundation was chartered many years ago and soon after received a determination_letter from the service recognizing its exempt status it is classified as a public charity under sec_509 of the code its purpose is identical to the original purpose of m to administer its assets for the long-term enhancement of the university and the university foundation to provide volunteer leadership to the university in its development and fundraising activities and to provide advice and support to the president of the university it specifically manages its funds for scholarships faculty salary supplements awards and lectureships n has been recognized as exempt under sec_501 of the code it is a publicly_supported_organization described in sec_509 and sec_170 it was organized to acquire construct and equip buildings and facilities for research it also provides means to identify copyright patent and apply discoveries and otherwise promote and encourage research and studies of all kinds the university believes that it would be better to affiliate m with an organization whose mission more closely parallels its expanded mission the proposed transaction would replace the university foundation with n as the sole member of m and one of its two supported organizations this realignment would also allow m to centralize support services and lower its costs by combining them with n’s support services m’s articles of incorporation and by-laws would be revised to replace the university foundation with n under the new by-laws the board_of trustees of m would consist of a the president of the university b the chief fiscal officer of the university c the vice chair of n d the executive vice president of n and e six to seven members nominated and elected by the board_of directors of n of whom at least half will be directors or officers of n following the proposed transactions m will continue to benefit the university and the regents of the university and the other colleges and universities in the state system along with their affiliated support organizations it will in addition support n the taxpayer stated that n’s sources of public support will not change the taxpayer represents that neither n nor m are now or will be after the transactions controlled by disqualified persons within the meaning of sec_4946 of the code all of the organizations involved are subject_to the conflict of interest provisions under applicable state law rulings requested the proposed transactions will not adversely affect the tax-exempt status of m under sec_501 of the code the proposed transactions will not adversely affect the tax-exempt status of n under sec_501 of the code the proposed transactions will not give rise to unrelated_business_taxable_income to either m or n under sec_511 through of the code following the proposed transactions m will continue to qualify as an organization described in sec_501 of the code and it will continue to be classified as a supporting_organization under sec_509 following the proposed transactions n will continue to qualify as an organization described in sec_501 of the code and it will continue to be classified as a publicly_supported_organization under sec_509 and sec_170 following the proposed transactions contributions to m and n will continue to be deductible by the donor under sec_170 sec_2055 sec_2106 and sec_2522 of the code law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_509 of the code excludes from the definition of private_foundation an organization described in sec_501 which is organized and operated exclusively for the benefit of or to carry out the purposes of one or more specified public_charities has one of three specified relationships with the supported_organization and is not controlled by disqualified persons other than foundation managers sec_1_509_a_-4 of the regulations provides the organizational_test for supporting organizations to be organized for the purposes of sec_509 the articles must limit an organization’s purpose to supporting one or more organizations described in sec_509 or sec_509 of the code not expressly empower the organization to engage in activities which are not in furtherance of the purposes described in sec_509 identify the publicly supported organizations on whose behalf the organization is to be operated and not expressly empower the organization to support or benefit any organization other than the specified publicly supported organizations sec_1_509_a_-4 of the regulations contains the operational_test for supporting organizations a supporting_organization must engage solely in activities which support the specified publicly_supported_organization sec_1_509_a_-4 of the regulations describes the relationship now labeled type i- operated supervised or controlled by the relationship is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed by the governing body sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 i ii iii iv sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_514 of the code distinguishes between debt-financed_property held to produce income and property that is used for purposes substantially related to the performance of the organization’s exempt_function only income from property that is unrelated is subject_to the computations in that section sec_4946 of the code defines disqualified_individual with respect to any private_foundation as an individual who is- a substantial_contributor to the foundation a foundation_manager an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation or a member_of_the_family of any individual described above sec_4946 of the code refers to the definition of substantial_contributor in sec_507 which is a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if the amount is more than percent of the total contributions and bequests received during the taxable_year analysi sec_1 the service issued a determination_letter recognizing m as an exempt_organization under sec_501 of the code m’s purposes and activities will continue to be the same after the proposed transactions as before because n supports and is closely tied to the university m will continue to support the university indirectly through its affiliation with n in addition to its direct support of the university therefore m will continue to be organized and operated exclusively for exempt purposes within the meaning of sec_501 the proposed transactions will not adversely affect m’s tax-exempt status the service issued a determination_letter recognizing n as an exempt_organization under sec_501 of the code the proposed transactions will not affect its existing purposes or activities they will only add the exempt_purpose of acting as the member of m as the member n’s function will include nominating and electing members of the board_of m the bylaws of m require that some of its board members must be officers and directors of n thus through its officers and directors n will have a continuing role in the management of m also an exempt_organization supporting the university and the other colleges and universities in its system therefore n will continue to be recognized as exempt after the proposed transactions the proposed transactions are one-time reorganizations of existing affiliated exempt entities the proposed transactions are not trades_or_businesses nor are they regularly carried on see sec_512 supra the property owned by m is not held for income but used directly to accomplish its exempt purposes thus any income that might arise will be related see sec_514 supra in sum the transactions will not give rise to unrelated_business_taxable_income to either m or n under sec_511 through of the code prior to the proposed transactions m qualified as an organization other than a private_foundation by reason of its supporting relationship to the university foundation following the proposed transactions m will qualify as an organization other than a private_foundation by reason of its type i supporting relationship to n m will be operated supervised and controlled by n a public charity m’s activities will support its two specified publicly supported organizations the university and n m will not be controlled directly or indirectly by disqualified persons other than foundation managers within the meaning of sec_4946 of the code prior to the proposed transactions n qualified as an organization other than a private_foundation because its financial support came primarily from public sources the taxpayer has represented that following the proposed transactions the sources of its financial support will not change therefore it will continue to qualify as a publicly_supported_organization under sec_509 and sec_170 of the code because m and n will continue to be recognized as exempt_organizations under sec_501 of the code for the reasons above donors may continue to deduct contributions to them under sec_170 sec_2055 sec_2106 and sec_2522 of the code ruling sec_1 the proposed transactions will not adversely affect the tax-exempt status of m under sec_501 of the code the proposed transactions will not adversely affect the tax-exempt status of n under sec_501 of the code the proposed transactions will not give rise to unrelated_business_taxable_income to either m or n under sec_511 through of the code following the proposed transactions m will continue to qualify as an organization described in sec_501 of the code and it will continue to be classified as a supporting_organization under sec_509 following the proposed transactions n will continue to qualify as an organization described in sec_501 of the code and it will continue to be classified as a publicly_supported_organization under sec_509 and sec_170 following the proposed transactions contributions to m and n will continue to be deductible by the donor under sec_170 sec_2055 sec_2106 and sec_2522 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code we express no opinion as to future activities that any of the organizations may undertake if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steve grodnitzky manager exempt_organizations technical group sincerely
